Citation Nr: 1104137	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08- 13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from July 2000 to December 
2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The claims file has since been transferred to the Seattle, 
Washington RO.  In March 2010, the Board remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  In his 
March 2008 substantive appeal, the Veteran requested that he be 
scheduled for a hearing before the Board.  He was scheduled for 
an appropriate hearing on February 1, 2010 at the RO on New 
Orleans, Louisiana, where he resided at that time.  However, in 
December 2009 he canceled this hearing because he had moved to 
Seattle, Washington, and requested that his case be transferred 
to the Board.  More recently in April 2010, he requested that he 
be scheduled for a video-conference hearing in Seattle, 
Washington, before the Board.  Consequently, the Board remands 
this matter so that the Veteran can be provided with his 
requested hearing.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the Veteran with a video-
conference hearing before a member of the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

